




EXHIBIT 10.2


5-YEAR REVOLVING CREDIT AGREEMENT


dated as of October 14, 2005,


as amended and restated by the
Amendment Agreement dated as of February 11, 2010,


among


LEGG MASON, INC.,
as Borrower,


THE LENDERS PARTY HERETO


and


CITIBANK, N.A.,
as Administrative Agent
________________________________________________________


CITIGROUP GLOBAL MARKETS INC.


Lead Arranger and Book Manager


________________________________________________________


BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
THE BANK OF NEW YORK and
DEUTSCHE BANK AG NEW YORK BRANCH


Co-Syndication Agents


[CS&M Ref. No. 06558-760]
































--------------------------------------------------------------------------------




Table of Contents






ARTICLE I


Definitions
SECTION 1.01. Certain Defined Terms    1


SECTION 1.02. Terms Generally    18


SECTION 1.03. Accounting Terms; GAAP    19
ARTICLE II


Amounts and Terms of the Advances
SECTION 2.01. The Loans; Application of Proceeds    19


SECTION 2.02. Making the Loans; Evidence of Debt    20


SECTION 2.03. Fees    21


SECTION 2.04. Reductions of the Commitments        21


SECTION 2.05. Repayment    22


SECTION 2.06. Interest    22


SECTION 2.07. Additional Interest on Eurodollar Rate Loans    23


SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems    23


SECTION 2.09. Voluntary Conversion and Continuation of Loans    24


SECTION 2.10. Prepayments of Loans    25


SECTION 2.11. Payments; Computations; Etc    25


SECTION 2.12. Sharing of Payments; Etc    27


SECTION 2.13. Increased Costs    28




--------------------------------------------------------------------------------






SECTION 2.14. Illegality    29


SECTION 2.15. Taxes    29


SECTION 2.16. Mitigation Obligations; Replacement of Lenders    32


SECTION 2.17. Break Funding Payments    33


SECTION 2.18. Letters of Credit    34


SECTION 2.19. Defaulting Lenders    38
ARTICLE III


Conditions of Lending
SECTION 3.01. Conditions Precedent to Initial Borrowing    39


SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance    41
ARTICLE IV


Representations and Warranties
SECTION 4.01. Representations and Warranties    41
ARTICLE V


Covenants
SECTION 5.01. Affirmative Covenants    44


SECTION 5.02. Negative Covenants    46


SECTION 5.03. Financial Covenants    48










--------------------------------------------------------------------------------




ARTICLE VI


Events of Default
SECTION 6.01. Events of Default    48
ARTICLE VII


The Administrative Agent
SECTION 7.01. Appointment and Authority    51


SECTION 7.02. Rights as a Lender    51


SECTION 7.03. Exculpatory Provisions    51


SECTION 7.04. Reliance by Administrative Agent    52


SECTION 7.05. Delegation of Duties    52


SECTION 7.06. Resignation of Administrative Agent    53


SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders    53


SECTION 7.08. No Other Duties; Etc    53
ARTICLE VIII


Miscellaneous
SECTION 8.01. Amendments; Etc    54


SECTION 8.02. Notices; Etc    54


SECTION 8.03. No Waiver; Remedies; Setoff    57


SECTION 8.04. Expenses; Indemnity; Damage Waiver    57


SECTION 8.05. Binding Effect; Successors and Assigns    59


SECTION 8.06. Assignments and Participations    59






--------------------------------------------------------------------------------




SECTION 8.07. Governing Law; Jurisdiction; Etc    62


SECTION 8.08. Severability    63


SECTION 8.09. Counterparts; Integration; Effectiveness; Execution    63


SECTION 8.10. Survival    64


SECTION 8.11. Waiver of Jury Trial    64


SECTION 8.12. Confidentiality    64


SECTION 8.13. No Fiduciary Relationship    65


SECTION 8.14. Headings    65


SECTION 8.15. USA PATRIOT Act    65


SCHEDULES


Schedule I
Lenders and Commitments

Schedule II
Existing Liens





EXHIBITS


Exhibit A
Form of Note

Exhibit B
Form of Notice of Borrowing

Exhibit C
Form of Assignment and Assumption

Exhibit D-1
Form of Opinion of Borrower's Internal Counsel

Exhibit D-2
Form of Opinion of Special New York Counsel to the Borrower

Exhibit E
Form of Opinion of Special New York Counsel to the Administrative Agent

Exhibit F
Form of Notice of Letter of Credit Issuance





ANNEX


Annex I
Excluded Issuers





REVOLVING CREDIT AGREEMENT dated as of October 14, 2005, as amended and restated
by the Amendment Agreement (as defined below) (this “Agreement”), among LEGG
MASON, INC., a Maryland corporation (the “Borrower”), each of the Lenders (as
defined below) party hereto, and CITIBANK, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”).
Pursuant to the Transaction Agreement dated as of June 23, 2005 (the
“Transaction Agreement”) by and between Citigroup Inc. and the Borrower, the
Borrower has agreed to acquire (directly or through one of its wholly-owned
subsidiaries) the shares of capital stock of certain subsidiaries of Citigroup
Inc. known collectively as the business unit Citigroup Asset Management (the
“Acquisition”).
The Borrower has requested that the Lenders make revolving credit loans and
issue letters of




--------------------------------------------------------------------------------




credit to it in aggregate amount at any one time outstanding up to but not
exceeding the amounts set forth herein, and the Lenders are willing to make such
loans on and subject to the terms and conditions set forth herein.
Accordingly, the parties hereto hereby agree as follows:
ARTICLE I





Definitions


SECTION 1.01Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:


“Acquisition” has the meaning specified in the recitals hereto.
“Administrative Agent” has the meaning specified in the introduction hereto.
“Administrative Agent's Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank, N.A., 2 Penns Way, Suite
200, New Castle, Delaware 19720, ABA No.: 021-00-0089, Account No.: 36852248,
Account Name: Medium Term Finance, Reference: Legg Mason, Attention: John
Davidson, or such other account as may be designated by the Administrative Agent
from time to time.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning specified in the introduction hereto.
“Amendment Agreement” means the Amendment Agreement dated as of February 11,
2010, among the Borrower, the Administrative Agent and the Lenders party
thereto.
“Amendment Effective Date” means the “Amendment Effective Date” as defined in
the Amendment Agreement.
“Applicable Lending Office” means, with respect to any Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Loan and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
“Applicable Commitment Fee Rate” means, while any particular Rating Level
applies, the rate per annum set forth below opposite the reference to such
Rating Level:






--------------------------------------------------------------------------------




Rating Level
Applicable Commitment Fee Rate
Rating Level 1
0.2%
Rating Level 2
0.25%
Rating Level 3
0.375%
Rating Level 4
0.5%
Rating Level 5
0.625%
Rating Level 6
0.75%



provided that if at any time the Debt Ratings of Moody's and S&P,taken
individually, fall within different Rating Levels, the “Applicable Commitment
Fee Rate” will be determined based on the Rating Level one above the lower
Rating Level into which such an individual rating falls (Rating Level 1 being
the highest and Rating Level 6 being the lowest). Each change in the Applicable
Commitment Fee Rate resulting from a Rating Level Change shall be effective on
the date on which such Rating Level Change is first announced by Moody's or S&P,
as the case may be.
“Applicable Margin” means for any Loan of any Type and while any particular
Rating Level applies, the rate per annum set forth below opposite the reference
to the relevant Rating Level for Loans of such Type:
 
Applicable Margin
Rating Level
Base Rate Loan
Eurodollar Rate Loan
Rating Level 1
0.75%
1.75%
Rating Level 2
1%
2%
Rating Level 3
1.25%
2.25%
Rating Level 4
1.5%
2.5%
Rating Level 5
1.75%
2.75%
Rating Level 6
2%
3%



provided that if at any time the Debt Ratings of Moody's and S&P, taken
individually, fall within different Rating Levels, the “Applicable Margin” will
be determined based on the Rating Level one above the lower Rating Level into
which such an individual rating falls (Rating Level 1 being the highest and
Rating Level 6 being the lowest). Each change in the Applicable Margin resulting
from a Rating Level Change shall be effective on the date on which such Rating
Level Change is first announced by Moody's or S&P, as the case may be.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Assignment Date” has the meaning specified in Section 8.06(b).
“Base Rate” means a fluctuating interest rate per annum which shall on any day
be equal to the highest of:
(a) the rate of interest announced publicly by Citibank in New York, New York
from time to




--------------------------------------------------------------------------------




time as Citibank's base rate;
(b) 1/2 of 1% per annum above the Federal Funds Rate; and
(c) the Eurodollar Rate for an Interest Period of one month commencing on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%.
“Base Rate Loan” means a Loan which bears interest at rates based upon the Base
Rate.
“Borrower” has the meaning specified in the introduction hereto.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by each of the Lenders to the Borrower pursuant to Section 2.01.
“Business Day” means any day of the year that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in U.S. Dollar deposits in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” has the meaning specified in Section 2.18(l).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended from time to time,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Equity Interests representing more than 51% of the issued
and outstanding Voting Shares of the Borrower or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
or a committee thereof nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Citibank” means Citibank, N.A., a national banking association.
“Closing Date” means the date on which the Administrative Agent confirms to the
Borrower that the conditions precedent to the initial Borrowing set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 8.01).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower and to acquire participations in Letters of Credit
in an aggregate amount at any one




--------------------------------------------------------------------------------




time outstanding up to the amount set forth opposite such Lender's name on
Schedule I or, if such Lender has entered into an Assignment and Assumption, set
forth for such Lender in the Register, as such amount may be reduced pursuant to
Section 2.04(b). The aggregate amount of the Lenders' Commitments as of the
Amendment Effective Date is $500,000,000.
“Commitment Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Commitment Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Commitment Termination Date” means the earlier to occur of (a) the Maturity
Date and (b) the date on which the Commitments are terminated or permanently
reduced to zero pursuant to Section 2.04(b) or Article VI.
“Consolidated” refers to the consolidation of accounts of any Person and its
Subsidiaries without duplication in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a Consolidated basis, Consolidated net income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated net income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount with respect to Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated net income for such period, losses on sales of
assets outside of the ordinary course of business), and (f) any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
net income for such period, the sum of (a) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated net income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any other non-cash
income, all as determined without duplication on a Consolidated basis in
accordance with GAAP, in each case exclusive of the cumulative effect of foreign
currency gains or losses. For the purposes of calculating Consolidated EBITDA
for any period in connection with any determination of the Leverage Ratio, if
during such period the Borrower or any Subsidiary shall have made an acquisition
or incurred or assumed any Indebtedness (without duplication of any Indebtedness
incurred to refinance such assumed Indebtedness), Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred and such Indebtedness had been incurred or assumed or
refinanced on the first day of such period. Notwithstanding the foregoing,
“Consolidated EBITDA” shall exclude the effect of cash charges (a) arising from
purchases and sales by the Borrower or any of its Consolidated Subsidiaries of,
and/or (b) on account of total return swaps, letters of credit, Guarantees,
loans, equity contributions, capital support or any other support in connection
with, asset-backed commercial paper, medium term notes or other securities or
investments, in each case issued by any Person listed on Annex I or any
Affiliate of any such Person, or any other securities or investments into which
any such asset-backed commercial paper, medium term notes or other securities or
investments may be converted or resulting from the replacement, exchange or
restructuring in whatever form of any such asset-backed commercial paper, medium
term notes or other securities and investments, whether now or heretofore owned
or hereafter acquired (all such asset-backed commercial paper, medium term
notes, securities, investments and other securities or investments being
referred to herein as “Investments”), except that (i) upon such sale by the
Borrower or any of its Consolidated Subsidiaries of any such Investment and
(ii) upon the incurrence of any cash charges by the Borrower or any of its
Consolidated Subsidiaries on account of total return swaps, letters of credit,
Guarantees, loans, equity contributions, capital support or any other support in
connection with any such Investment, Consolidated




--------------------------------------------------------------------------------




EBITDA for such period shall be reduced (but not increased) by an amount (the
“Net AB Charge Amount”) equal to the total amount of cash charges, net of the
total amount of cash gains, borne by the Borrower and its Consolidated
Subsidiaries from the purchase and sale of such Investment and/or on account of
total return swaps, letters of credit, Guarantees, loans, equity contributions,
capital support or any other support in connection with any such Investment, to
the extent that the aggregate (calculated without duplication) Net AB Charge
Amount for all such purchases and sales and/or on account of total return swaps,
letters of credit, Guarantees, loans, equity contributions, capital support or
any other support in connection with any such Investment for such period and all
prior periods exceeds $3,000,000,000.
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08 or Section
2.09(a).
“Debt Rating” means the long-term, senior unsecured non‑credit‑enhanced debt
ratings of the Borrower by Moody's and/or S&P.
“Default” means an Event of Default or an event that, with notice or lapse of
time or both, would become an Event of Default.
“Defaulting Lender” means any Lender that (a) shall have failed to fund any Loan
for three or more Business Days after the date that the Borrowing of which such
Loan is to be a part of is funded by Lenders, unless the subject of a good faith
dispute based on a reasonable determination under the circumstances between the
Borrower and such Lender, (b) shall have failed to fund any portion of its
participation in any Reimbursement Obligation for three or more Business Days
after the date on which such funding is to occur hereunder, (c) shall have
notified the Administrative Agent (or shall have notified the Borrower or any
Issuing Lender, which shall in turn have notified the Administrative Agent) in
writing that it does not intend or is unable to comply with its funding
obligations under this Agreement, or shall have made a public statement to the
effect that it does not intend or is unable to comply with such funding
obligations or its funding obligations generally under other credit or similar
agreements to which it is a party, (d) shall have failed (but not for fewer than
three Business Days) after a request by the Administrative Agent to confirm that
it will comply with its obligations to make Loans or to fund participations in
any Reimbursement Obligation or (e) shall have become the subject of a
bankruptcy, liquidation or insolvency proceeding, or shall have had a receiver,
conservator, trustee or custodian appointed for it, or shall have taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or shall have a parent
company that has become the subject of a bankruptcy, liquidation or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. In the event
the Administrative Agent, each Issuing Lender and the Borrower shall have agreed
in writing that a Lender that is a Defaulting Lender has adequately remedied all
matters that caused such Lender to become a Defaulting Lender, such Lender shall
cease to be a Defaulting Lender for all purposes hereof.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the




--------------------------------------------------------------------------------




Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, by the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower's Affiliates or
Subsidiaries.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any of its ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.




--------------------------------------------------------------------------------




“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the rate appearing on the Reuters Screen at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate Loan for
such Interest Period shall be the rate equal to the average (rounded upwards, if
necessary, to the nearest 1/16 of 1%) of the respective rates notified to the
Administrative Agent by the Reference Banks as the rate at which U.S. Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by such Reference Banks in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, subject, however, to the
provisions of Section 2.08.
“Eurodollar Rate Loan” means a Loan which bears interest at rates based upon the
Eurodollar Rate.
“Eurodollar Rate Reserve Percentage” of any Lender, for any Interest Period for
any Eurodollar Rate Loan, means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Representations” means the representations and warranties set forth in
the last sentence of Section 4.01(e) and in Section 4.01(f)(i).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income, overall gross income or overall gross receipts (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes) or capital
taxes, by the jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts




--------------------------------------------------------------------------------




from the Borrower with respect to such withholding tax pursuant to Section
2.15(a).
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” means the Fee Letter dated June 22, 2005, between the Borrower and
Citigroup Global Markets Inc., the Fee Letter dated November 26, 2007, between
the Borrower and Citigroup Global Markets Inc. and the Fee Letter dated January
26, 2010, among the Borrower, Citigroup Global Markets Inc. and Citibank, in
each case providing for, among other things, the payment of certain fees in
connection with certain amendments to this Agreement.
“Financial Officer” means the chief financial officer, principal financial
officer, treasurer or controller of the Borrower.
“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or to
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,




--------------------------------------------------------------------------------




asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hybrid Capital Securities” means any hybrid capital securities issued by the
Borrower whose proceeds are accorded a percentage of equity treatment by either
or both of Moody's and S&P, so long as any such hybrid capital securities shall
have been issued on or before June 13, 2008.
“Hybrid Capital Securities Percentage” means the highest percentage accorded
equity treatment for the Borrower's Hybrid Capital Securities between Moody's
and S&P, as determined by such rating organizations from time to time.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness at any time to be deemed to be an
amount equal to the fair market value of the property subject to such Lien if
such Indebtedness has not been assumed), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(k) the net liability of such Person in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 8.04(b).
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a Consolidated basis, the sum of all cash interest payable in respect of
Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b) and (h) of the definition of Indebtedness herein (and of the
kind referred to in clause (g) of such definition to the extent it relates to
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition thereof).
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made, or Continued or
Converted from a Base Rate Loan, and ending




--------------------------------------------------------------------------------




on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each Interest Period shall be one, two, three,
six or, with the consent of all of the Lenders, nine or twelve months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;
(b) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“Issuing Lender” means each Lender so designated by the Borrower with the
written consent of such Lender, in each case in its capacity as an issuer of
Letters of Credit under Section 2.18, together with its successors and assigns
in such capacity.
“Lender” means each bank or other financial institution listed on Schedule I
hereto and each Person that shall become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” has the meaning specified in the first paragraph of Section
2.18
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“Letter of Credit Exposure” means, for any Lender, at any time, the sum of
(a) such Lender's Commitment Percentage of the aggregate undrawn face amount of
all outstanding Letters of Credit plus (b) such Lender's Commitment Percentage
of the aggregate unreimbursed amount of all Reimbursement Obligations of the
Borrower at such time.
“Letter of Credit Limit” means $75,000,000.
“Leverage Ratio” means, on any date, the ratio of (a) the difference (not less
than zero) equal to (x) the aggregate outstanding principal amount of all
Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b) and (h) of the definition of “Indebtedness” herein (and of the
kind referred to in clause (g) of such definition to the extent it relates to
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition thereof) of the Borrower and its Subsidiaries on such date, excluding
the amount that is equal to (i) the aggregate outstanding amount of Hybrid
Capital Securities at such time multiplied by (ii) the Hybrid Capital Securities
Percentage at such time, minus (y) the aggregate amount of Unrestricted Cash at
such time, to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ending on or most recently ended prior to such date.
Without limiting the generality of




--------------------------------------------------------------------------------




Section 5.01(b)(iii)(y), each calculation of the Leverage Ratio by the Borrower
that is delivered to the Administrative Agent shall be accompanied by a
certificate of a Financial Officer of the Borrower setting forth the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation into the United States of
Unrestricted Cash.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
“Loan” means each loan by a Lender to the Borrower as part of a Borrowing under
Section 2.01(a) and refers to a Base Rate Loan or a Eurodollar Rate Loan.
“Loan Documents” means, collectively, this Agreement, the Amendment Agreement,
the Notes, the Fee Letter and the Letter of Credit Documents.
“Majority Lenders” means at any time (a) Lenders holding more than 50% of the
Commitments, or (b) if the Commitments have terminated, Lenders having more than
50% of the aggregate amount of the unpaid principal amount of the Loans and
Letter of Credit Exposures.
“Margin Stock” means “margin stock” within the meaning of Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (b) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness issued or incurred under any
agreement or instrument (or series of related agreements or instruments) in an
aggregate outstanding principal amount of $50,000,000 or more. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
a Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means the third anniversary of the Amendment Effective Date.
“Moody's” means Moody's Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Recourse Indebtedness” means Indebtedness of a Permitted Purchaser pursuant
to a Permitted True Sale Transaction.
“Note” has the meaning specified in Section 2.02(g).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Letter of Credit Issuance” has the meaning specified in Section
2.18(a).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning assigned to such term in Section 8.06(d).




--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.01(d);
(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.01(d);
(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(k); and
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary thereof;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Purchaser” means a Subsidiary or a financial institution or trust
that purchases 12b-1 or Other Fees in connection with a Permitted True Sale
Transaction.
“Permitted Recourse Financing Transaction” means a pledge by the Borrower or a
Subsidiary of 12b-1 or Other Fees to a third party in order to secure
Indebtedness extended by such third party to the Borrower or such Subsidiary,
provided that the aggregate principal amount of such Indebtedness does not
exceed $250,000,000.
“Permitted Transactions” means a Permitted True Sale Transaction or a Permitted
Recourse Financing Transaction.
“Permitted True Sale Transaction” means a sale by the Borrower or a Subsidiary
of 12b-1 or Other Fees to a Permitted Purchaser in a true sale transaction
without recourse based upon the collectability of the 12b-1 or Other Fees sold
and the sale or pledge of such 12b-1 or Other Fees (or an interest therein) by
such Permitted Purchaser, in each case without any Guarantee by, or other
recourse to or credit support by, the Borrower or any Subsidiary or recourse to
any assets of the Borrower or any Subsidiary other than customary recourse in
similar transactions, provided that the aggregate principal amount of
Indebtedness of such Permitted Purchaser pursuant to such true sale transaction
shall not exceed $250,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Process Agent” has the meaning specified in Section 8.07(d).




--------------------------------------------------------------------------------




“Rating Level” means Rating Level 1, Rating Level 2, Rating Level 3, Rating
Level 4, Rating Level 5 or Rating Level 6.
“Rating Level 1” means that the Debt Rating is A2 or better by Moody's or A or
better by S&P.
“Rating Level 2” means that Rating Level 1 does not apply and the Debt Rating is
A3 by Moody's or A- by S&P.
“Rating Level 3” means that Rating Level 1 and Rating Level 2 do not apply and
the Debt Rating is Baa1 by Moody's or BBB+ by S&P.
“Rating Level 4” means that Rating Level 1, Rating Level 2 and Rating Level 3 do
not apply and the Debt Rating is Baa2 by Moody's or BBB by S&P.
“Rating Level 5” means that Rating Level 1, Rating Level 2, Rating Level 3 and
Rating Level 4 do not apply and the Debt Rating is Baa3 by Moody's or BBB- by
S&P.
“Rating Level 6” means that Rating Level 1, Rating Level 2, Rating Level 3,
Rating Level 4 and Rating Level 5 do not apply and the Debt Rating is lower than
Baa3 by Moody's and lower than BBB- by S&P or that neither Moody's nor S&P has
in effect a Debt Rating.
“Rating Level Change” means a change in the Debt Rating by either or both of
Moody's or S&P (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the Debt Rating is first announced by Moody's or S&P, as the case may
be.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender for any amount paid by such Issuing Lender in respect of a
drawing under a Letter of Credit.
“Reference Banks” means the principal London office of each of Bank of America,
N.A., Citibank and JPMorgan Chase Bank, N.A.
“Register” has the meaning specified in Section 8.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
“Responsible Officer” of the Borrower means the Chief Financial Officer, the
Treasurer, any Executive Vice President, any Senior Vice President, any Vice
President, any Director and any Counsel to the Borrower.
“Reuters Screen” means the Reuters “LIBOR01” screen displaying British Bankers'
Association Interest Settlement Rates, or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market.
“S&P” means Standard and Poor's Ratings Services, presently a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934,




--------------------------------------------------------------------------------




the Sarbanes-Oxley Act of 2002, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the U.S. Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
“Significant Subsidiary” means, at any time, a Subsidiary that as of such time
meets the definition of a “significant subsidiary” contained in Regulation S-X
of the Securities and Exchange Commission as in effect on the date hereof.
“Subsidiary” means any corporation, partnership, limited liability company or
other entity of which at least a majority of the Voting Shares are at the time
directly or indirectly owned or controlled by the Borrower or one or more
Subsidiaries of the Borrower, or by the Borrower and one or more Subsidiaries of
the Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to Tax or penalties applicable
thereto.
“Transaction Agreement” has the meaning specified in the recitals hereto.
“12b-1 or Other Fees” means charges and fees, permitted by Rule 12b-1 of the
Investment Company Act of 1940, payable by an investor in a fund offered by the
Borrower or any Subsidiary, and other similar charges and fees.
“Type” refers to whether a Loan is a Base Rate Loan or a Eurodollar Rate Loan.
“United States” means the United States of America.
“Unrestricted Cash” means, at any time, the difference (not less than zero)
equal to (a) the aggregate amount of cash and cash equivalents held at such time
by the Borrower and its Consolidated Subsidiaries to the extent that (i) such
cash and cash equivalents are immediately (subject to any customary and
necessary corporate or other action that could not reasonably be expected to
result in any material delay) available to repay obligations of the Borrower,
(ii) such cash and cash equivalents are not subject to any Liens and (iii) in
the case of cash and cash equivalents held by any such Subsidiary, such
Subsidiary is not at such time prohibited by any applicable law or regulation or
its charter, by-laws or other organizational documents or any order of any
Governmental Authority or any binding contract from distributing or otherwise
transferring such cash and cash equivalents to the Borrower minus (b) the sum of
(i) an amount equal to the greater of (x) $375,000,000 and (y) the aggregate
amount of cash and cash equivalents satisfying the conditions set forth in
clause (a) above held at such time by operating Subsidiaries of the Borrower
plus (ii) in the case of cash and cash equivalents held at such time outside the
United States by non-operating Subsidiaries of the Borrower, the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation of such cash and cash
equivalents into the United States.
“U.S. Dollars” and “$” means the lawful currency of the United States.
“Voting Shares” means, with respect to any Person, Equity Interests having by
terms thereof voting power to elect a majority of the board of directors, or
other individuals performing similar functions, of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title




--------------------------------------------------------------------------------




IV of ERISA.
SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Section 5.03, the Borrower will cause
the last day of its fiscal year to be March 31 or, with prior written notice to
the Administrative Agent, December 31.


ARTICLE II



Amounts and Terms of the Advances


SECTION 2.01    The Loans; Application of Proceeds. (a) The Loans. The Lenders
severally agree, on the terms and conditions hereinafter set forth, to make
loans to the Borrower (each, a “Loan”) from time to time on any Business Day
from the Closing Date until the Commitment Termination Date, in an aggregate
amount up to but not exceeding the aggregate amount of the Commitments; provided
that the sum of (i) the aggregate outstanding principal amount of all Loans plus
(ii) the aggregate Letter of Credit Exposures of all Lenders shall not at any
time exceed the aggregate amount of the Commitments. Within the limits of each
Lender's Commitment, the Borrower may from time to time borrow under this
Section 2.01, prepay Loans in whole or in part pursuant to Section 2.10 and
reborrow under this Section 2.01, all on the terms and conditions of this
Agreement. The Borrower and the Lenders acknowledge the making of Loans prior to
the Amendment Effective Date under this Agreement, as in effect immediately
prior to its amendment and restatement pursuant to the Amendment Agreement, and
agree that, to the extent outstanding on the Amendment Effective Date, such
Loans shall continue to be outstanding pursuant to the terms and conditions of
this Agreement and the other Loan Documents.






--------------------------------------------------------------------------------




(a) Use of Proceeds. The Borrower shall use the proceeds of the Loans and the
Letters of Credit solely for working capital and general corporate purposes.


SECTION 2.02    Making the Loans; Evidence of Debt. (a) (i) Each Borrowing by
the Borrower shall be in a minimum amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, and shall be made on notice, given not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Loans) or given not later than 11:00 a.m. (New York City time) on the Business
Day of such Borrowing (in the case of a Borrowing consisting of Base Rate
Loans), by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof.


(i) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
irrevocable and binding on the Borrower and shall be in writing in substantially
the form of Exhibit B, specifying therein the requested (1) date of such
Borrowing, (2) Type of Loans comprising such Borrowing, (3) aggregate amount of
such Borrowing, and (4) in the case of a Borrowing consisting of Eurodollar Rate
Loans, initial Interest Period for each such Loan.


(ii) Each Lender shall, before 2:00 p.m. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at the Administrative Agent's Account, in same day
funds, such Lender's ratable portion of such Borrowing.


(iii) After the Administrative Agent's receipt of such funds, and subject to the
satisfaction of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account of the Borrower
maintained at the Administrative Agent's address referred to in Section
8.02(a)(iii).


(b) Each Borrowing and each Conversion or Continuation thereof shall consist of
Loans of the same Type (and, if such Loans are Eurodollar Rate Loans, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments. Anything in
subsection (a) above to the contrary notwithstanding, (i) if no election as to
the Type of Loans is specified, then the requested Borrowing shall be comprised
of Base Rate Loans, and (ii) if no Interest Period is specified with respect to
any Eurodollar Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.


(c) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder. The Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender's failure to make Loans as required.


(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender and such Lender's Letter of Credit Exposure,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.


(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the aggregate Letter of Credit Exposures of all
Lenders hereunder, (iii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iv) the




--------------------------------------------------------------------------------




amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender's share thereof.


(f) The entries made in the accounts maintained pursuant to subsection (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to the Borrower in accordance with the terms of this Agreement.


(g) Any Lender may, through the Administrative Agent, request that the Loans to
be made by it to the Borrower be evidenced by a promissory note of the Borrower.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or its registered assigns),
substantially in the form of Exhibit A (each such promissory note, a “Note”), in
the amount of the Commitment of such Lender.


SECTION 2.03    Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for the Administrative Agent's own account, an administrative agency fee
at the times and in the amounts set forth in the Fee Letter.


(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the daily unused amount of the Commitment of such Lender during the
period from and including the Amendment Effective Date to but excluding the
Commitment Termination Date. Accrued commitment fees shall be payable in arrears
on the last Business Day of each March, June, September and December of each
year and on the Commitment Termination Date, commencing on the first such date
to occur following the Amendment Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, the Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Loans and Letter of Credit
Exposure of such Lender.


SECTION 2.04    Reductions of the Commitments. (a) The Commitment of each Lender
shall be automatically reduced to zero on the Commitment Termination Date.


(b) In addition, the Borrower shall have the right, upon at least three Business
Days' notice to the Administrative Agent, to terminate in whole or reduce
permanently and ratably in part the unused portions of the respective
Commitments of the Lenders, provided that (i) each partial reduction shall be in
a minimum aggregate amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof, (ii) the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate outstanding
principal amount of all Loans and the aggregate Letter of Credit Exposures of
the Lenders then outstanding and (iii) any such reduction shall be without
prejudice to the terms of Sections 2.18(b) and (e). Once terminated or reduced,
the Commitments may not be reinstated.


SECTION 2.05    Repayment. The Borrower agrees to repay the full principal
amount of each Loan by each Lender, and each such Loan shall mature, on the
Maturity Date.


SECTION 2.06    Interest. (a) Ordinary Interest. The Borrower agrees to pay
interest on the unpaid principal amount of each Loan, from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:






--------------------------------------------------------------------------------




(i) Base Rate Loans. While such Loan is a Base Rate Loan, a rate per annum equal
to the Base Rate in effect from time to time plus the Applicable Margin for Base
Rate Loans as in effect from time to time, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the date
such Base Rate Loan shall be Converted or paid in full.
(ii) Eurodollar Rate Loans. While such Loan is a Eurodollar Rate Loan, a rate
per annum for each Interest Period for such Loan equal to the Eurodollar Rate
for such Interest Period plus the Applicable Margin for Eurodollar Rate Loans as
in effect from time to time, payable on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day prior to the last day of such Interest Period that occurs at intervals of
three months after the first day of such Interest Period, and on each date on
which such Eurodollar Rate Loan shall be Continued, Converted or paid in full.


(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 6.01(a) or (b) shall have occurred and be continuing, the Borrower
shall pay interest on:


(i)the unpaid principal amount of each Loan owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in Section
2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to two
percent (2%) per annum above the rate per annum required to be paid on such Loan
pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable, provided that any
Eurodollar Rate Loan shall be Converted into a Base Rate Loan pursuant to
Section 2.08(g)(i) and then bear interest as aforesaid in this Section
2.06(b)(i); and


(ii)the amount of any Reimbursement Obligation, interest, fee or other amount
payable by the Borrower hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable on demand
(and in any event in arrears on the date such amount shall be paid in full), at
a rate per annum equal at all times to two percent (2%) per annum above the rate
per annum required to be paid on Base Rate Loans pursuant to Section 2.06(a)(i)
above.


SECTION 2.07    Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to each Lender additional interest on the unpaid principal amount of each
Eurodollar Rate Loan of such Lender, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Loan. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.


SECTION 2.08    Interest Rate Determinations; Changes in Rating Systems. (a)
Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks (subject to the
provisions set forth in the definition of “Eurodollar Rate” in Section 1.01 and
to clause (c) below).


(b)The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.06.




--------------------------------------------------------------------------------






(c)If (1) fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for any Eurodollar Rate Loans and (2) the relevant rates do not appear on the
Reuters Screen:
(i)the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Loans for
such Interest Period;
(ii)each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan; and
(iii)the obligation of the Lenders to make or Continue, or to Convert Loans
into, Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(d)If, with respect to any Eurodollar Rate Loans, the Majority Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Loans will not adequately and fairly reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Rate Loans
for such Interest Period, the Administrative Agent shall so notify the Borrower
and the Lenders, whereupon:
(i)any Notice of Borrowing requesting a Borrowing comprised of Eurodollar Rate
Loans shall be ineffective;
(ii)each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan; and
(iii)the obligation of the Lenders to make or Continue, or to Convert Loans
into, Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.


(e)If the Borrower shall fail to select the duration of any Interest Period
following the initial Interest Period for any Eurodollar Rate Loans in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Administrative Agent shall so notify the Borrower and the
Lenders and such Loans will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Loans.


(f)On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Loans comprising any Borrowing shall be reduced, by prepayment or otherwise, to
less than $5,000,000, such Loans shall automatically Convert into Base Rate
Loans.


(g)Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended.


(h)If the rating system of either Moody's or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent (on behalf of the
Lenders) shall negotiate in good faith to amend the references to specific
ratings in this Agreement to reflect such changed rating system or the
non‑availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall not be effective without the approval
of the Majority Lenders).


SECTION 2.09    Voluntary Conversion and Continuation of Loans. (a) The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion, and subject to the provisions of




--------------------------------------------------------------------------------




Sections 2.08 and 2.14, Convert all or any portion of the outstanding Loans of
one Type comprising part of the same Borrowing into Loans of the other Type;
provided that in the case of any such Conversion of a Eurodollar Rate Loan into
a Base Rate Loan on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 2.17. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Loans to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Loans, the
duration of the initial Interest Period for each such Loan. Each notice of
Conversion shall be irrevocable and binding on the Borrower.


(b)    The Borrower may, on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Continuation, and subject to the
provisions of Sections 2.08 and 2.14, Continue all or any portion of the
outstanding Eurodollar Rate Loans comprising part of the same Borrowing for one
or more Interest Periods; provided that in the case of any such Continuation on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 2.17. Each such
notice of a Continuation shall, within the restrictions specified above, specify
(i) the date of such Continuation, (ii) the Eurodollar Rate Loans to be
Continued and (iii) the duration of the initial Interest Period (or Interest
Periods) for the Eurodollar Rate Loans subject to such Continuation. Each notice
of Continuation shall be irrevocable and binding on the Borrower.


SECTION 2.10    Prepayments of Loans. (a) The Borrower shall have no right to
prepay any principal amount of any Loan other than as provided in subsection (b)
below.


(b)    The Borrower may, on notice (given not later than 11:00 a.m. (New York
City time) on the second Business Day prior to the date of the proposed
prepayment of Loans (in the case of Eurodollar Rate Loans) or given not later
than 11:00 a.m. (New York City time) on the Business Day of the proposed
prepayment of Loans (in the case of Base Rate Loans)), stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
the Borrower shall, prepay the outstanding principal amounts of the Loans
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (ii) in the case of any such prepayment of a Eurodollar Rate
Loan on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to Section
2.17.


SECTION 2.11    Payments; Computations; Etc. (a) Payments. The Borrower shall
make each payment hereunder and under each other Loan Document to which it is a
party without set-off or counterclaim not later than 11:00 a.m. (New York City
time) on the day when due in U.S. Dollars to the Administrative Agent at the
Administrative Agent's Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest ratably (other than amounts payable pursuant to Section
2.13, 2.15 or 2.17 and subject to Section 2.18) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.06(c), from and after the Assignment Date set forth therein, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such Assignment Date directly
between themselves.




--------------------------------------------------------------------------------






(b)Computations. All computations of interest based on Citibank's base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of the commitment fee and letter of credit fees shall be
made by the Administrative Agent, and any computations of interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Administrative Agent of an interest rate or a fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(c)Payment Dates. Whenever any payment hereunder or under the Notes would be due
on a day other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest; provided, however,
that if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.


(d)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available at such time in
accordance with Section 2.02(a)(iii) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(e)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Lender the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Lender severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.




--------------------------------------------------------------------------------






SECTION 2.12    Sharing of Payments; Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this subsection shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this subsection shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 2.13    Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage) or any Issuing Lender; or
(ii)impose on any Lender, any Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Lender of making or maintaining any Eurodollar Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, the
Borrower will pay to such Lender or such Issuing Lender such additional amount
or amounts as will compensate such Lender or such Issuing Lender for such
additional costs incurred or reduction suffered. This Section 2.13(a) shall not
apply to matters covered by Section 2.15.
(b)Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any lending office
of such Lender or such Issuing Lender or such Lender's or such Issuing Lender's
holding company, if any, regarding




--------------------------------------------------------------------------------




capital requirements has or would have the effect of reducing the rate of return
on such Lender's or such Issuing Lender's capital or on the capital of such
Lender's or such Issuing Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender, the Loans made by such Lender or
the Letters of Credit to a level below that which such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such Issuing Lender's policies and the policies of such Lender's or such Issuing
Lender's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such Issuing Lender such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender's or such Issuing Lender's holding company for any such reduction
suffered.


(c)Certificates for Reimbursement. A certificate of any Lender or any Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender,
such Issuing Lender or such Person's holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or such Issuing Lender's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or any Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or such Issuing Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such Issuing
Lender's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).


SECTION 2.14    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that any Change
in Law makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make or Continue Eurodollar Rate Loans or
to fund or otherwise maintain Eurodollar Rate Loans hereunder, (a) the
obligation of such Lender to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (b) each Eurodollar Rate Loan of such Lender
shall convert into a Base Rate Loan at the end of the then current Interest
Period for such Eurodollar Rate Loan.


SECTION 2.15    Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions for Indemnified Taxes or
Other Taxes (including deductions for Indemnified Taxes or Other Taxes
applicable to additional sums payable under this Section ) the Administrative
Agent, each Issuing Lender and each Lender receives an amount equal to the sum
it would have received had no such deductions for Indemnified Taxes or Other
Taxes been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes that arise
from any payment made by it under any




--------------------------------------------------------------------------------




Loan Document to the relevant Governmental Authority in accordance with
applicable law. Each Lender shall notify the Borrower on or before the Closing
Date of any Other Taxes that to its knowledge are imposed with respect to any
Loan Document by the jurisdiction in which such Lender is organized or in which
its applicable lending office is located.


(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) attributable to the Borrower
under any Loan Document and paid by the Administrative Agent or such Lender or
such Issuing Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error; provided that if the Borrower has satisfied its indemnity
obligation and delivers to the Administrative Agent an opinion of nationally
recognized counsel to the effect that it is more likely than not that such
assertion by the Governmental Authority is incorrect as a matter of law, each
Lender shall reasonably assist the Borrower in contesting such Taxes (at the
sole expense of the Borrower) and seeking refund thereof; and provided further
that such assistance shall not be construed to impose on any Lender an
obligation to disclose information it reasonably considers confidential or
proprietary or arrange its tax affairs other than as such Lender sees fit.


(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)Foreign Lenders. Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon such form becoming
obsolete or invalid under applicable regulations or upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender remains
legally entitled to do so), whichever of the following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(ii)duly completed copies of Internal Revenue Service Form W-8ECI (or applicable
substitute or successor form),
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form), or
(iv)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to




--------------------------------------------------------------------------------




determine the withholding or deduction required to be made.


Each Foreign Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered form or
certificate to the Borrower. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements and, without limiting the generality of the
foregoing, in the case of a Lender that is a United States person within the
meaning of Code section 7701(a)(30) shall deliver to the Administrative Agent
and the Borrower, on or before the date it becomes a party hereto, two duly
executed copies of IRS Form W-9 (or applicable substitute or successor form).
(f)Treatment of Certain Refunds. If the Administrative Agent, an Issuing Lender
or a Lender determines, in good faith and its reasonable discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section (including, in lieu of an actual
refund, a credit against taxes provided by the taxing authority that imposed
such Indemnified Taxes or Other Taxes), it shall pay to the Borrower an amount
equal to such refund or the value of the credit in lieu thereof (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Issuing Lender or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit in lieu thereof); provided that the
Borrower, upon the request of the Administrative Agent, such Issuing Lender or
such Lender, agrees to repay the amount paid over to the Borrower to the
Administrative Agent, such Issuing Lender or such Lender in the event the
Administrative Agent, such Issuing Lender or such Lender is required to repay or
return such refund (or credit in lieu thereof) to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Issuing Lender or any Lender to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.


SECTION 2.16    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under Section
2.13, or requires the Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.13, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.15, or if any Lender becomes a Defaulting Lender, or if any Lender has failed
to consent to a proposed amendment, waiver, modification or consent that under
Section 8.01 requires the consent of all Lenders (or all affected Lenders) and
with respect to which the Majority Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse




--------------------------------------------------------------------------------




(in accordance with and subject to the restrictions contained in, and consents
required by, Section 8.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)no Default or Event of Default has occurred and is continuing on and as of
the date of such notice and the date of such assignment;
(ii)the Administrative Agent shall have received the assignment fee specified in
Section 8.06;
(iii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, its
participation amount in Reimbursement Obligations, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.17) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iv)in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(v)in the case of any such assignment resulting from the failure to provide
consent, the assignee shall have given such consent and, as a result of such
assignment and any contemporaneous assignments and consents, the applicable
amendment, waiver, modification or consent can be effected; and
(vi)such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.17    Break Funding Payments. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense incurred
by such Lender which is in the nature of funding breakage costs or costs of
liquidation or redeployment of deposits or other funds and any other related
expense (but excluding loss of margin or other loss of anticipated profit), upon
reasonable notice thereof, which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making any Borrowing of Eurodollar
Rate Loans after the Borrower has given a Notice of Borrowing requesting the
same in accordance with the provisions of this Agreement (including as a result
of any failure to fulfill, on or before the date specified in such Notice of
Borrowing, the applicable conditions set forth in Article III), (b) default by
the Borrower in making any prepayment of Eurodollar Rate Loan when due after the
Borrower has given notice thereof in accordance with this Agreement, (c) the
making by the Borrower of a prepayment of any Eurodollar Rate Loan on a day
which is not the last day of an Interest Period with respect thereto,
(d) default by the Borrower in payment when due of the principal of or interest
on any Eurodollar Rate Loan, (e) the Conversion or Continuation of any
Eurodollar Rate Loan on a day other than on the last day of an Interest Period
for such Loan, or (f) any assignment such Lender is required to make pursuant to
Section 2.16(b) if such Lender holds Eurodollar Rate Loans at the time of such
assignment. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.18    Letters of Credit. Subject to the terms and conditions of this
Agreement, the




--------------------------------------------------------------------------------




Commitments may be utilized by the Borrower upon its request for the issuance by
an Issuing Lender selected by the Borrower of one or more standby letters of
credit (each a “Letter of Credit”) for its account; provided that (i) each
Letter of Credit may be denominated only in U.S. Dollars and shall have a face
amount of not less than $1,000,000, (ii) the sum of the aggregate Letter of
Credit Exposures of all Lenders plus the aggregate outstanding principal amount
of all Loans shall not at any time exceed the aggregate amount of the
Commitments, (iii) the aggregate face amount of all Letters of Credit
outstanding at any time shall not exceed the Letter of Credit Limit, and
(iv) the expiration date of any Letter of Credit may not extend beyond the
earlier of the date five Business Days prior to the Commitment Termination Date
and twelve months following the issuance of such Letter of Credit. The following
additional provisions shall apply to Letters of Credit:


(a) Notice of Issuance. The Borrower shall give the Administrative Agent at
least five Business Days' irrevocable prior notice (effective upon receipt) of
the issuance of each Letter of Credit in substantially the form of Exhibit F (a
“Notice of Letter of Credit Issuance”), specifying the Issuing Lender, the
Business Day (which shall be not later than 30 days before the Commitment
Termination Date) on which such Letter of Credit is to be issued and describing
in reasonable detail the proposed terms of such Letter of Credit (including the
beneficiary thereof) and the nature of the transactions or obligations proposed
to be supported thereby. Upon receipt of any such notice, the Administrative
Agent shall advise the respective Issuing Lender of the contents thereof, and
shall notify each other Lender of the Administrative Agent's receipt of such
request.


(b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by an Issuing Lender of any Letter of Credit and
until such Letter of Credit shall have expired or been terminated, the
Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to such Lender's Commitment Percentage of the
then undrawn face amount of such Letter of Credit. Each Lender agrees that, upon
the issuance of any Letter of Credit hereunder, it shall automatically acquire a
participation in the respective Issuing Lender's liability under such Letter of
Credit in an amount equal to such Lender's Commitment Percentage of such
liability, and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Lender to pay and discharge when due,
its Commitment Percentage of such Issuing Lender's liability under such Letter
of Credit.


(c) Notice by Issuing Lenders of Drawings. Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
applicable Issuing Lender shall promptly notify the Borrower (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand, provide to the Borrower copies of documents delivered by
the beneficiary with such demand and advise the Borrower of the date on which
payment is to be made by such Issuing Lender to such beneficiary in respect of
such demand. The Borrower hereby unconditionally agrees to (i) pay and reimburse
the Administrative Agent forthwith for account of such Issuing Lender for the
amount of each demand for payment under such Letter of Credit that is in
substantial compliance with the provisions of such Letter of Credit at the later
of (x) the Business Day on which such Issuing Lender shall have notified the
Borrower of such payment and (y) the date on which payment is to be made by such
Issuing Lender to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind and (ii) pay interest to the
Administrative Agent for account of such Issuing Lender on such amount from the
date such Issuing Lender made the corresponding payment under such Letter of
Credit until the date such payment by the Borrower is made at the rate set forth
in Section 2.06(b).


(d) Notice by the Borrower of Borrowing for Reimbursement. Forthwith upon its
receipt of a notice referred to in clause (c) of this Section 2.18, the Borrower
shall advise the Administrative Agent whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the applicable




--------------------------------------------------------------------------------




Issuing Lender for the amount of the related demand for payment and, if it does,
submit a Notice of Borrowing as provided in Section 2.02 hereof.


(e) Payments by Lenders to Issuing Lenders. Each Lender shall forthwith pay to
the Administrative Agent for account of the respective Issuing Lender at its
Domestic Lending Office in U.S. Dollars and in immediately available funds the
amount of such Lender's Commitment Percentage of any payment under a Letter of
Credit upon notice by such Issuing Lender (through the Administrative Agent) to
such Lender requesting such payment and specifying such amount. Each such
Lender's obligation to make such payment to the Administrative Agent for account
of such Issuing Lender under this clause (e), and such Issuing Lender's right to
receive the same, shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the failure of any other Lender to
make its payment under this clause (e), the financial condition of the Borrower,
the existence of any Default or the termination of the Commitments or any other
circumstance whatsoever. Each such payment to an Issuing Lender shall be made
without any offset, abatement, withholding or reduction whatsoever.


(f) Participations in Reimbursement Obligations. Upon the making of each payment
by a Lender to an Issuing Lender pursuant to clause (e) of this Section 2.18 in
respect of any Letter of Credit, such Lender shall, automatically and without
any further action on the part of the Administrative Agent, such Issuing Lender
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such Issuing Lender by the Borrower
hereunder and under the Letter of Credit Documents relating to such Letter of
Credit, and (ii) a participation in a percentage equal to such Lender's
Commitment Percentage in any interest or other amounts payable by the Borrower
hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the commissions, charges, costs and
expenses payable to such Issuing Lender pursuant to clause (g) of this Section
2.18). Upon receipt by an Issuing Lender from or for account of the Borrower of
any payment in respect of any Reimbursement Obligation or any such interest or
other amount (including by way of set-off or application of proceeds of any
collateral security), such Issuing Lender shall promptly pay to the
Administrative Agent for account of each Lender entitled thereto such Lender's
Commitment Percentage of such payment, each such payment by such Issuing Lender
to be made in the same money and funds in which received by such Issuing Lender.
In the event any payment received by an Issuing Lender and so paid to the
Lenders hereunder is rescinded or must otherwise be returned by such Issuing
Lender, each Lender shall, upon the request of such Issuing Lender (through the
Administrative Agent), repay to such Issuing Lender (through the Administrative
Agent) the amount of such payment paid to such Lender, with interest at the rate
specified in clause (j) of this Section 2.18.


(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for account of each Lender (ratably in accordance with its respective Commitment
Percentage) a letter of credit fee in respect of each Letter of Credit at a rate
per annum equal to the Applicable Margin for Eurodollar Rate Loans from time to
time in effect on the daily average undrawn face amount of such Letter of Credit
for the period from the date of issuance of such Letter of Credit (i) in the
case of a Letter of Credit that expires in accordance with its terms, until such
expiration date, and (ii) in the case of a Letter of Credit that is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, until the date such Letter of Credit is drawn in full or is
terminated (such fee to be non‑refundable, to be paid in arrears on the last
Business Day of each March, June, September and December, on the Commitment
Termination Date and on the date of such termination or expiration, and to be
calculated for any day after giving effect to any payments made under such
Letter of Credit on such day). In addition, the Borrower shall pay to the
Administrative Agent for account of the applicable Issuing Lender an issuance
fee in respect of each Letter of Credit issued by such Issuing Lender in an
amount to be agreed with such Issuing Lender plus all charges, costs and
expenses, in each case, in the amounts customarily charged by such Issuing
Lender from time to




--------------------------------------------------------------------------------




time in like circumstances with respect to the issuance of each Letter of Credit
and drawings and other transactions relating thereto.


(h) Information Provided by Issuing Lenders to Lenders. Promptly following the
end of each calendar month, each Issuing Lender shall deliver (through the
Administrative Agent) to each Lender and the Borrower a notice describing the
aggregate amount of all Letters of Credit issued by it and outstanding at the
end of such month. Upon the request of any Lender from time to time, each
Issuing Lender shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit issued by it then outstanding.


(i) Conditions Precedent to Issuance. The issuance by an Issuing Lender of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Article III, be subject to the conditions precedent that (i) such Letter of
Credit shall be in such form, contain such terms and support such transactions
as shall be reasonably satisfactory to such Issuing Lender consistent with its
then current practices and procedures with respect to letters of credit of the
same type, and (ii) the Borrower shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as such Issuing Lender shall have reasonably requested consistent with its then
current practices and procedures with respect to letters of credit of the same
type; provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement, the
provisions of this Agreement shall control. Not later than 5:00 p.m. (New York
City time) on the Business Day preceding the date of issuance of any Letter of
Credit, the relevant Issuing Lender shall request confirmation from the
Administrative Agent that such issuance would not cause the limitations set
forth in clause (ii) of the first paragraph of this Section 2.18 to be exceeded,
and such Issuing Lender shall not issue such Letter of Credit if (x) the
Administrative Agent advises such Issuing Lender that such limitations would be
exceeded or (y) the Administrative Agent notifies such Issuing Lender that the
Administrative Agent has been advised by any other Lender or the Borrower that a
condition precedent under Section 3.02 relating to such issuance has not been
satisfied.


(j) Interest Payable to Issuing Lenders by Lenders. To the extent that any
Lender shall fail to pay any amount required to be paid pursuant to clause (e)
or (f) of this Section 2.18 on the due date therefor, such Lender shall pay
interest to the respective Issuing Lender (through the Administrative Agent) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided
that if such Lender shall fail to make such payment to such Issuing Lender
within five Business Days of such due date, then, retroactively to the due date,
such Lender shall be obligated to pay interest on such amount at the Base Rate.


(k) Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions as are applicable under this Section 2.18 to the issuance of
new Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form, or (ii) each Lender shall have consented
thereto.


(l) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this paragraph (l), the Borrower shall immediately
deposit into a deposit account designated by the Administrative Agent (the “Cash
Collateral Account”) an amount in cash equal to the Letter of Credit Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of




--------------------------------------------------------------------------------




any Event of Default with respect to the Borrower described in clause (h) or (i)
of Section 6.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the Cash Collateral
Account. Other than any interest earned on the investment of such deposits which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower's risk and expense, such deposit shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Cash Collateral Account. Moneys in the Cash Collateral Account
shall be applied by the Administrative Agent to reimburse each Issuing Lender
for Letter of Credit disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
Reimbursement Obligations of the Borrower for the Letter of Credit Exposure at
such time.


SECTION 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice (with applicable notice periods set forth below) to such
Defaulting Lenders and the Borrower to such effect by the Administrative Agent
(which notice may be given only upon the Administrative Agent becoming aware
that any Lender shall have become a Defaulting Lender, including as a result of
being advised thereof by the Borrower or the Majority Lenders), the following
provisions shall apply for so long as any such Lender is a Defaulting Lender:


(a)immediately upon the Administrative Agent's giving of such notice, the
Commitment of each Defaulting Lender shall be disregarded in determining whether
the Majority Lenders shall have taken any action hereunder or under any other
Loan Document (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (a), requires
the consent of all Lenders or of all Lenders affected thereby shall continue to
require the consent of each Defaulting Lender in accordance with the terms
hereof;
(b)immediately upon the Administrative Agent's giving of such notice, (i) no
commitment fee shall accrue on the unused amount of the Commitment of any
Defaulting Lender pursuant to Section 2.03(b) and (ii) no letter of credit fee
shall accrue for the account of such Defaulting Lender pursuant to Section
2.18(g);
(c)if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, upon receiving at least three Business Days' notice from the
Administrative Agent, (i) the Borrower shall make arrangements reasonably
satisfactory to the Issuing Lenders eliminating the risk of the Issuing Lenders
with respect to each Defaulting Lender's participation therein or (ii) in the
event no such satisfactory arrangements are made, the Borrower shall be required
to cash collateralize Letters of Credit in the amount of the Letter of Credit
Exposure of the Defaulting Lender on terms reasonably satisfactory to each
Issuing Lender (in which case any such cash collateral held by an Issuing Lender
will be applied as a payment of Reimbursement Obligations immediately prior to
any exercise by such Issuing Lender of its rights to require the funding of
participations in such Reimbursement Obligations pursuant to Section 2.18(e)).
In the event the Borrower cash collateralizes Letters of Credit in the amount of
the Letter of Credit Exposure of the Defaulting Lender pursuant to clause (ii)
above, then the Lenders other than the Defaulting Lender will be required to
fund participations in the remaining Letter of Credit Exposure under Section
2.18(e) in accordance with their Commitment Percentages determined without
taking into account the Commitment of such Defaulting Lender;


(d)immediately upon the Administrative Agent's giving of such notice, the
Borrower may, upon at least three Business Days' notice to a Defaulting Lender
(with a copy to the Administrative Agent), elect to irrevocably terminate from
time to time the unused portion of the Commitments of such Defaulting Lender.
Such termination shall be effective, with respect to such Defaulting Lender's
then existing unused Commitments, on the date set forth in such notice
(provided, however, that such date shall be no earlier than




--------------------------------------------------------------------------------




three Business Days after receipt of such notice) and with respect to any unused
Commitment thereafter arising, on the later of the date set forth in such notice
and the date on which such unused Commitment first arises (and no commitment fee
will be payable in respect of such unused Commitment terminated on the date it
arises). Upon termination of a Defaulting Lender's unused Commitments under this
Section 2.19(d), the Borrower shall pay or cause to be paid all accrued
commitment fees payable to such Defaulting Lender and all other amounts due and
payable to such Defaulting Lender hereunder. Upon such payments, the obligations
of such Defaulting Lender hereunder with respect to such unused Commitments
which have been terminated shall, by the provisions hereof, be released and
discharged; provided, however, that such Defaulting Lender's rights and
obligations provided in Section 8.10 with respect to such unused Commitments
which have been terminated shall survive such release and discharge as to
matters occurring prior to such date;


(e)immediately upon the Administrative Agent's giving of such notice, any amount
payable to or for the account of any Defaulting Lender in its capacity as a
Lender hereunder (whether on account of principal, interest, fees or otherwise)
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and be applied, at such time or
times as may be determined by the Administrative Agent, first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder and, second, to the pro rata payment of any amounts owing by such
Defaulting Lender to the Issuing Lenders.
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be required to, but may in its sole discretion, ascertain or
inquire as to whether any Lender shall have become, or shall have ceased to be,
a Defaulting Lender, and shall not be required to give any notice or take any
other action inconsistent with any determination made by it as to whether any
Lender is a Defaulting Lender.
ARTICLE III


Conditions of Lending


SECTION 3.01    Conditions Precedent to Initial Borrowing. The obligation of
each Lender to make a Loan on the occasion of the initial Borrowing shall be
subject to the conditions precedent that the Administrative Agent has received
(on or prior to March 31, 2006) the following, each (unless otherwise specified
below) dated the Closing Date, and each in form and substance satisfactory to
the Administrative Agent and in sufficient copies for each Lender:
(a)Certified copies of (i) the articles of incorporation and by-laws of the
Borrower, (ii) the resolutions of the Board of Directors of the Borrower
authorizing and approving the execution, delivery and performance by it of the
Loan Documents and the transactions contemplated thereby, and (iii) all
documents evidencing other necessary corporate action and governmental,
regulatory or third-party consents and approvals, if any, with respect to the
Loan Documents.
(b)A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents and any other documents to be delivered
hereunder by the Borrower.
(c)A certificate for the Borrower from the Secretary of State of Maryland, dated
a date reasonably close to the date hereof, as to the good standing of and
organizational documents filed by the Borrower.
(d)Favorable opinions of the Borrower's internal counsel, substantially in the
form of Exhibit D-1, and of Shearman & Sterling LLP, special New York counsel to
the Borrower, substantially in the form of Exhibit D-2.
(e)A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, substantially in the form of Exhibit E.




--------------------------------------------------------------------------------




(f)A certificate of a Responsible Officer of the Borrower, dated the Closing
Date, certifying that (i) the representations and warranties contained in
Section 4.01 are true and correct in all material respects on and as of such
date as though made on and as of such date and (ii) no event has occurred and is
continuing on and as of such date which constitutes a Default or an Event of
Default.
(g)Evidence of the payment of all fees and invoiced expenses required to be paid
on or prior to the Closing Date in connection with this Agreement.
(h)Evidence of the termination of the commitments under the $100,000,000 Amended
and Restated Credit Agreement dated as of June 30, 2003 among the Borrower, the
lenders party thereto and The Bank of New York, as administrative agent for such
lenders and payment of all principal, interest and other amounts payable
thereunder.
(i)A certified or conformed copy of the Transaction Agreement, together with
evidence that the Acquisition has been consummated or is being consummated
contemporaneously with the occurrence of the Closing Date, in either case
substantially in accordance with the terms of the Transaction Agreement.
(j)Such other approvals, opinions and documents relating to this Agreement and
the transactions contemplated hereby as the Administrative Agent or any Lender
may, through the Administrative Agent, reasonably request.
The Administrative Agent will promptly notify the Lenders of the occurrence of
the Closing Date.
SECTION 3.02    Conditions Precedent to Each Borrowing and Letter of Credit
Issuance. The obligation of each Lender to make a Loan on the occasion of each
Borrowing (including the initial Borrowing) and the obligation of each Issuing
Lender to issue any Letter of Credit (including the initial Letter of Credit)
shall be subject to the conditions precedent that on the date of such Borrowing
or issuance of such Letter of Credit (i) in the case of a Borrowing, each Lender
that shall have requested a Note evidencing such Loan shall have received such
Note in accordance with Section 2.02(g), and (ii) the following statements shall
be true (and each of the giving of the applicable Notice of Borrowing or Notice
of Letter of Credit Issuance and the acceptance by the Borrower of the proceeds
of such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing such statements are true):


(a)the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing or such issuance of such Letter of Credit,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, or to the issuance of such Letter of Credit, as though made
on and as of such date; and


(b)no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from the issuance of such
Letter of Credit that constitutes a Default or an Event of Default.


ARTICLE IV


Representations and Warranties
SECTION 4.01    Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:


(a)Organization; Powers. It is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not




--------------------------------------------------------------------------------




reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
(b)Authorization. The execution, delivery and performance by it of this
Agreement and each other Loan Document, and the borrowing of Loans by it and the
use of proceeds therefrom, are within its corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action.
(c)Approvals; No Conflicts; Etc. The execution, delivery and performance by it
of this Agreement and each other Loan Document, and the borrowing of Loans by it
and the use of proceeds therefrom and the use of the Letters of Credit (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate any applicable
law or regulation or its charter, by-laws or other organizational documents or
any order of any Governmental Authority and (iii) will not violate or result in
a default under any credit agreement, loan agreement, note, indenture or other
financing agreement, or any other material agreement or instrument, binding upon
it or its assets, or give rise to a right thereunder to require any payment to
be made by it.
(d)Enforceability. This Agreement has been duly executed and delivered by it and
constitutes, and each other Loan Document when executed and delivered by it will
constitute, its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(e)Financial Condition; No Material Adverse Change. The Borrower has heretofore
furnished to the Lenders its Consolidated balance sheet and Consolidated
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2009, reported on by PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2009 certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year‑end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
Since March 31, 2009, there has been no material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole.
(f)No Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting it or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transaction Agreement or the transactions contemplated hereby
or thereby.
(g)Margin Regulations. It is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any Loans
and no part of any obligations covered by a Letter of Credit will be used for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock. No proceeds of any Loan and no part of any obligations covered by
a Letter of Credit will be used for any purpose that violates Regulation U,
Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System as in effect on the date or dates of such Loan and such use of proceeds
or such Letter of Credit. The Borrower is, and after applying the proceeds of
each Loan will be, in compliance with its obligations under Section 2.01(b).
(h)Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of




--------------------------------------------------------------------------------




1940 (as amended to date) (except that for purposes of this representation, the
term “Subsidiary” shall not include any investment company a majority of which
is owned by the Borrower or one of its Affiliates as a result of the initial
seed capital contributed by the Borrower or such Affiliate to such investment
company in exchange for its shares).
(i)Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and that actual results may differ materially from such information.
(j)ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.


ARTICLE V


Covenants
SECTION 5.01    Affirmative Covenants. So long as any principal of or interest
on any Loan or Reimbursement Obligation or any other amount payable under the
Loan Documents shall remain unpaid or any Lender shall have any Commitment or
Letter of Credit Exposure hereunder or any Letter of Credit shall remain
outstanding, the Borrower covenants and agrees that, unless the Majority Lenders
shall otherwise consent in writing:


(a)Existence; Conduct of Business. It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its corporate
and legal existence and (ii) except to the extent that failure to do so could
reasonably be expected to have a Material Adverse Effect, the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 5.02(b).
(b)Reporting Requirements. It will furnish to the Lenders:
(i)within 90 days after the end of each of its fiscal years, its audited
Consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied;
(ii)within 45 days after the end of each of the first three fiscal quarters of
each of its fiscal years, its Consolidated balance sheet and related statements
of operations, stockholders'




--------------------------------------------------------------------------------




equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(iii)concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Borrower (x) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (y) setting forth reasonably detailed calculations demonstrating
compliance with Section 5.03 and (z) stating whether any material change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.01(e) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(iv)promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by it to its shareholders
generally, as the case may be;
(v)promptly after a Rating Level Change, written notice thereof; and
(vi)promptly upon request by the Administrative Agent on behalf of any Lender,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement, as such Lender may reasonably request.
(c)Compliance with Laws. It will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including ERISA and all applicable
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(d)Payment Obligations. It will, and will cause each of its Subsidiaries to, pay
all of its Tax liabilities and material governmental obligations, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and it or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
(e)Maintenance of Properties; Insurance. It will, and will cause each of its
Significant Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
(f)Books and Records; Visitation and Inspection Rights. It will, and will cause
each of its Subsidiaries to, keep proper books of record and account as are
necessary to prepare Consolidated financial statements in accordance with GAAP,
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from




--------------------------------------------------------------------------------




its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, but in each case subject to and in accordance
with all applicable laws of any Governmental Authority and such confidentiality
measures relating thereto as the Borrower may reasonably require.
(g)Notices of Material Events. It will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
(i)the occurrence of any Default;
(ii)the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting it that, if
adversely determined and there exists a reasonable possibility of such adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;
(iii)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability in an aggregate amount exceeding $10,000,000; and
(iv)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
(h)Use of Proceeds and Letters of Credit. It will use the proceeds of the Loans
and the Letters of Credit in accordance with Section 2.01(b); provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any such proceeds.


SECTION 5.02    Negative Covenants. So long as any principal of or interest on
any Loan or Reimbursement Obligation or any other amount payable under the Loan
Documents shall remain unpaid or any Lender shall have any Commitment or Letter
of Credit Exposure hereunder or any Letter of Credit shall remain outstanding,
the Borrower covenants and agrees that, unless the Majority Lenders shall
otherwise consent in writing:


(a)Liens. It will not, nor will permit any of its Significant Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)Permitted Encumbrances;
(ii)any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries existing on the date hereof and set forth in Schedule II; provided
that (x) such Lien shall not apply to any other property or asset of the
Borrower or any of its Significant Subsidiaries and (y) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(iii)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Significant Subsidiaries or existing on any
property or asset of any Person that becomes a Significant Subsidiary after the
date hereof prior to the time such Person becomes a Significant Subsidiary;
provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Significant Subsidiary, as the
case may be, (y) such Lien shall not apply to any other property or assets of
the Borrower or any of its Significant Subsidiaries and (z) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Significant Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding




--------------------------------------------------------------------------------




principal amount thereof;
(iv)any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries arising in connection with a Permitted Transaction;
(v)any Lien (x) in favor of the Administrative Agent for the benefit of the
Issuing Lenders and the Lenders on any Cash Collateral Account created pursuant
to Section 2.18(l) or (y) created to cash collateralize any Letter of Credit or
otherwise to eliminate the risk of the Issuing Lenders pursuant to Section
2.19(c); and
(vi)Liens on properties or assets of the Significant Subsidiaries of the
Borrower (not otherwise permitted by clauses (i) through (v) above) securing
obligations in an aggregate amount not exceeding (as to all Significant
Subsidiaries of the Borrower) $200,000,000 at any one time outstanding.
(b)Mergers, Consolidations, Sales of Assets, Etc. It will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired), or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation.
(c)Transactions with Affiliates. It will not, nor will permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (i) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties and (ii) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate.
(d)Incurrence of Indebtedness. It shall at all times comply with Section 5.7(a)
of the Note Purchase Agreement dated as of January 14, 2008 between it, KKR I-L
Limited, Credit Suisse International, HSBC Bank USA, National Association and
Kohlberg Kravis Roberts & Co., L.P., as amended on January 30, 2008, as further
modified and supplemented on May 5, 2008, and as further amended, modified,
supplemented, waived and from time to time in effect.


SECTION 5.03    Financial Covenants. (a) Maximum Leverage Ratio. The Borrower
will not permit the Leverage Ratio to exceed 2.5:1.0 at any time.
(a) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters to be less
than 4.0:1.0.


ARTICLE VI


Events of Default
SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than principal) payable by the
Borrower under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower




--------------------------------------------------------------------------------




or any of its Subsidiaries in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
in any material respect;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower's
existence), 5.02 or 5.03;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Significant Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Significant Subsidiaries or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any if its
Significant Subsidiaries and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; or
(m)a Change in Control shall occur;




--------------------------------------------------------------------------------




then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Section, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VII
The Administrative Agent
SECTION 7.01 Appointment and Authority. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent under and in connection with the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Issuing Lenders and the Lenders and the Borrower
shall have no rights as a third party beneficiary of any of such provisions.


SECTION 7.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


SECTION 7.03    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and




--------------------------------------------------------------------------------




(iii) shall not, except as expressly set forth in the Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender or an
Issuing Lender.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


SECTION 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan or the issuance of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


SECTION 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers under any Loan Document
by or through any one or more sub‑agents appointed by the Administrative Agent.
The Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


SECTION 7.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a nationally recognized bank with an office
in New York, New York




--------------------------------------------------------------------------------




or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower, the Issuing Lenders and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this subsection. Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations under the Loan Documents (if not already discharged therefrom as
provided above in this subsection). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


SECTION 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


SECTION 7.08    No Other Duties; Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger and Book Manager or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under any of the Loan Documents, except in its capacity, as a
Lender or an Issuing Lender hereunder.


ARTICLE VIII


Miscellaneous
SECTION 8.01    Amendments; Etc. No amendment, waiver or other modification of,
or any consent to any departure by the Borrower from, this Agreement or any
provision thereof shall be effective unless the same shall be in writing and
signed by the Borrower and the Majority Lenders, and such amendment, waiver,
modification or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver,
modification or consent shall, unless in writing and signed by all Lenders
affected thereby (i) increase the Commitments, increase the Letter of Credit
Limit or subject any Lender to any additional obligations, (ii) reduce the
principal of or interest on any Loan or Reimbursement Obligation or any fees or
other amounts payable hereunder (other than the Administrative Agent's fee
referred to in Section 2.03), (iii) postpone any date fixed for, or waive or
excuse, any payment




--------------------------------------------------------------------------------




of principal of or interest on any Loan or Reimbursement Obligation or any fees
or other amounts payable hereunder (other than the Administrative Agent's fee
referred to in Section 2.03) or the expiration of the Commitments, (iv) change
Section 2.12 in any manner that would alter the pro rata sharing of payments
required thereby, (v) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans and Reimbursement Obligations, or
the number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder or (vi) change any provision of this Section 8.01 (it
being agreed that all Lenders shall be deemed affected by any matter described
in clauses (iv) through (vi)); provided, however, that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under any Loan Document or (y) no such
amendment, waiver or consent shall, unless in writing and signed by the affected
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights and obligations of such Issuing Lender hereunder and under any
of the other Loan Documents. This Agreement, the Amendment Agreement, the Notes
and the Fee Letter constitute the entire agreement of the parties hereto and
thereto with respect to the subject matter hereof and thereof.


SECTION 8.02    Notices; Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsections (b) and (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:


(i)if to the Borrower:
Legg Mason, Inc.
100 Light Street
30th Floor
Baltimore, Maryland 21202
Attention: Charles J. Daley, Jr.
Telephone No.: 410-454-2935
Facsimile No.: 410-454-2986
(ii)if to the Administrative Agent:
1615 Brett Road
Building #2
New Castle, DE 19720


Attention: Bank Loan Syndications


Telephone No.: 302-323-2475
Facsimile No.: 212-994-0961
E-mail: annemarie.e.pavco@citi.com)
(cc: global.loans.support@citi.com)
 
With a copy to:
 
388 Greenwich St.
New York NY 10013


Attention: Matthew Nicholls, Managing Director




--------------------------------------------------------------------------------






Facsimile No.: 646-291-1676 ; and


(iii)if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;


provided that any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. Except as provided in subsection (d) below, notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), except that
notices and communications to the Administrative Agent pursuant to Article II or
VII shall not be effective until received by the Administrative Agent. Notices
delivered through electronic communications to the extent provided in
subsections (b) and (c) below, shall be effective as provided in said
subsections (b) and (c).
(b)The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default under this Agreement or (iii) is
required to be delivered to satisfy any condition precedent to the occurrence of
the Closing Date and/or any Borrowing or issuance of any Letter of Credit (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citi.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.


(c)The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF SUCH OBLIGOR'S OR THE ADMINISTRATIVE AGENT'S
TRANSMISSION OF COMMUNICATIONS THROUGH THE




--------------------------------------------------------------------------------




INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(d)The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.


(e)Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Lender or any Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.


SECTION 8.03    No Waiver; Remedies; Setoff. (a) No failure on the part of any
Lender, any Issuing Lender or the Administrative Agent to exercise, and no delay
in exercising, any right hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


(b) If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Lender and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of such now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Lender irrespective of whether or not such Lender or such Issuing Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or such Issuing Lender different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


SECTION 8.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent,




--------------------------------------------------------------------------------




any Issuing Lender or any Lender (including the fees, charges and disbursements
of any counsel for the Administrative Agent, any Issuing Lender or any Lender)
in connection with the enforcement or, during the continuance of an Event of
Default, protection of its rights (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made and Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and Letters of Credit.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Lender or such Related Party, as the
case may be, such Lender's Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent or such Issuing Lender in connection with such
capacity.


(d)Waiver of Consequential Damages; Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it will not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.






--------------------------------------------------------------------------------




(e)Payments. All amounts due under this Section shall be payable not later than
10 days after demand therefor.


SECTION 8.05    Binding Effect; Successors and Assigns. This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns (including any
Affiliate of an Issuing Lender that issues a Letter of Credit), except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.


SECTION 8.06    Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, each Issuing Lender, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:
1.except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
2.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned;
3.any assignment of a Commitment must be approved by (x) the Administrative
Agent (such approval not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself a Lender with a Commitment or an
Affiliate of such Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee) and (y)  each Issuing Lender if such assignment
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not outstanding); and
4.the parties to each assignment shall execute and deliver to the Administrative
Agent




--------------------------------------------------------------------------------




an Assignment and Assumption, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Assignment Date specified
in each Assignment and Assumption (an “Assignment Date”), the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13 and 8.04 with respect to facts
and circumstances occurring prior to such Assignment Date. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address specified in Section 8.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent or any Issuing Lender, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of 2.13 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.03(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 2.12 as though it were a Lender.
If a Foreign Lender sells a participating interest to a Participant which seeks
to obtain the




--------------------------------------------------------------------------------




benefits of Section 2.15, then such Lender shall promptly provide the Borrower
and the Administrative Agent with documentation reflecting the portion of its
Commitment and/or Loans sold pursuant to such participating interest on a
properly completed and duly executed Internal Revenue Service Form W-8IMY (or
any successor or substitute form) with any required attachments and the portion
of its Commitment and/or Loans retained on a properly completed or duly executed
forms or statements as required pursuant to section 2.15(e).
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 8.07    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.


(b)Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against the
Borrower or its properties in the courts of any jurisdiction.


(c)Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Service of Process. The Borrower agrees that service of process in any action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
CT Corporation System (the “Process Agent”) as agent for the Borrower in New
York, New York for service of process at its address at 111 Eighth Avenue, New
York, New York 10011, or at such other address of which the Administrative Agent
shall have been notified in writing by the Borrower; provided that, if the
Process Agent ceases to act as the Borrower's agent for service of process, the
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as the Borrower's
agent for service of process. Each other party hereto irrevocably




--------------------------------------------------------------------------------




consents to service of process in the manner provided for notices in Section
8.02. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by applicable law.


SECTION 8.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 8.09    Counterparts; Integration; Effectiveness; Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


(b)     The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


SECTION 8.10    Survival. The provisions of Sections 2.13, 2.15, 2.17 and 8.04
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
addition, all covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to any Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans or issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.


SECTION 8.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF




--------------------------------------------------------------------------------




ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 8.12    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to any Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Lender or any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.13    No Fiduciary Relationship. Each Borrower acknowledges that
neither any Lender nor the Administrative Agent has any fiduciary relationship
with, or fiduciary duty to, the Borrower arising out of or in connection with
any Loan Document, and the relationship between the Administrative Agent and the
Lenders, on the one hand, and the Borrower, on the other, in connection herewith
or therewith is solely that of debtor and creditor. This Agreement does not
create a joint venture among the parties.


SECTION 8.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 8.15    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


































































































--------------------------------------------------------------------------------






Schedule I


Lenders and Commitments




Lender
Commitment
Citibank, N.A.
$117,500,000.00
Bank of America, N.A.
$67,500,000.00
PNC Bank, National Association
$67,500,000.00
State Street Bank and Trust Company
$67,500,000.00
Deutsche Bank AG New York Branch
$42,500,000.00
HSBC Bank USA, National Association
$42,500,000.00
JPMorgan Chase Bank, N.A.
$42,500,000.00
The Bank of New York Mellon
$17,500,000.00
Manufacturers & Traders Trust Co (“M&T Bank”)
$17,500,000.00
Wells Fargo Bank, N.A.
$17,500,000.00
Total
$500,000,000.00

































































--------------------------------------------------------------------------------






SCHEDULE II




EXISTING LIENS


[See Section 5.02(a)(ii)]










First priority lien on all personal property assets of Western Asset Management,
Inc., located at 385 East Colorado Blvd., Pasadena, CA, including, without
limitation, the furniture, fixtures, equipment and tenant improvements of
Western Asset located on the Real Property.




Escrow Agreement dated October 1, 2001, by and among Legg Mason, Inc., the
shareholders of Royce & Associates, Inc. and the Chase Manhattan Bank.


















SCHEDULE II
NY3:#7367983v9








--------------------------------------------------------------------------------








EXHIBIT A


[FORM OF NOTE]


PROMISSORY NOTE




$[_________]     [________], 20[__]
New York, New York




FOR VALUE RECEIVED, LEGG MASON, INC., a Maryland corporation (the "Borrower"),
hereby promises to pay to the order of [NAME OF LENDER] (the "Lender"), at such
of the offices of Citibank, N.A. in New York, New York as shall be notified to
the Borrower from time to time, the principal sum of [DOLLAR AMOUNT] United
States Dollars, in lawful money of the United States and in immediately
available funds, on ___________, 2010, or such lesser amount at any time as
shall equal the then aggregate outstanding principal amount of Loans by the
Lender under the Revolving Credit Agreement referred to below and to pay
interest on the unpaid principal amount hereof, at such office, in like money
and funds, for the period commencing on the date hereof until the principal
hereof shall be paid in full, at the rates per annum and on the dates provided
in the Revolving Credit Agreement referred to below.


This Note evidences Loans made by the Lender under the Revolving Credit
Agreement dated as of October 14, 2005 (as modified and supplemented and in
effect from time to time, the "Revolving Credit Agreement") among the Borrower,
the lenders party thereto (including the Lender) and Citibank, N.A., as
Administrative Agent. Terms used but not defined in this Note have the
respective meanings assigned to them in the Revolving Credit Agreement.


The date, amount, Type, Currency, interest rate and Interest Period of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the Schedule attached
hereto or any continuation thereof, provided that the failure of the Lender to
make any such recordation (or any error in making any such recordation) or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Revolving Credit Agreement or hereunder.


The Revolving Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments hereof upon
the terms and conditions specified therein.


Except as permitted by Section 8.06 of the Revolving Credit Agreement, this Note
may not be assigned by the Lender to any other Person.




FORM OF NOTE
NY3:#7367983v9
























--------------------------------------------------------------------------------




- 2 -




This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
LEGG MASON, INC.
    


By_________________________
Name:
Title:


















































































FORM OF NOTE
NY3:#7367983v9














--------------------------------------------------------------------------------




- 3 -


SCHEDULE OF REVOLVING CREDIT LOANS


This Note evidences Loans made under the within-described Revolving Credit
Agreement to the Borrower, on the dates, in the principal amounts and of the
Types, and bearing
interest at the rates and having the Interest Period set forth below, subject to
the payments and
prepayments of principal set forth below:






Principal
Amount of
Loan
Type of
Loan
Interest Rate
and
Period


Amount Paid
or Prepaid
Unpaid
Principal
Amount
Notation
Made By













































































FORM OF NOTE
NY3:#7367983v9
    








--------------------------------------------------------------------------------




EXHIBIT B


[FORM OF NOTICE OF BORROWING]


NOTICE OF BORROWING


[Date]


Citibank, N.A., as Administrative Agent
for the Lenders parties to the Revolving Credit
Agreement referred to below
2 Penns Ways, Suite 200
New Castle, Delaware 19720


Attention: [________]


Ladies and Gentlemen:


The undersigned, Legg Mason, Inc. (the "Borrower"), refers to the Revolving
Credit Agreement dated as of October 14, 2005 (as from time to time amended, the
"Revolving Credit Agreement", the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders party thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby give you notice,
irrevocably, pursuant to Section 2.02 of the Revolving Credit Agreement, that
the undersigned hereby request a Borrowing of Loans thereunder, and in that
connection set forth below the information relating to such Borrowing (the
"Proposed Borrowing") as required by Section 2.02(a)(ii) of the Revolving Credit
Agreement:
(i)
The Business Day of the Proposed Borrowing is ___________ __, _____.

(ii)The Type of Loans initially comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Rate Loans].
(iii)
The aggregate amount of the Proposed Borrowing is $___________.

(iv)
The initial Interest Period for each Loan made as part of the Proposed

Borrowing is ______ month[s]]1.


The undersigned hereby certifies that the following statements are true on the
date
hereof, and will be true on the date of the Proposed Borrowing:


(A) the representations and warranties contained in Section 4.01 (excluding the
Excluded Representations) are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and






____________________________________
1 For Eurodollar Rate Loans only.








FORM OF NOTICE OF BORROWING
NY3:#7367983v9


















--------------------------------------------------------------------------------




- 2 -


(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event
of Default or a Default.




Very truly yours,


LEGG MASON, INC.




By:__________________________
Name:
Title:












































































FORM OF NOTICE OF BORROWING
NY3:#7367983v9










--------------------------------------------------------------------------------




EXHIBIT C


[FORM OF ASSIGNMENT AND ASSUMPTION]


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, the "Revolving Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Revolving Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Revolving Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Revolving Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the "Assigned Interest").
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.     Assignor:     ____________________________
2.     Assignee:     ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.     Borrower:
4.     Administrative Agent:     Citibank, N.A., as the administrative agent
under the Revolving
Credit Agreement
5.     Revolving Credit Agreement:     $500,000,000 Revolving Credit Agreement
dated as of
October 14, 2005 among Legg Mason, Inc., the Lenders party
thereto and Citibank, N.A., as Administrative Agent


____________________________________________
1     Select as applicable.
FORM OF ASSIGNMENT AND ASSUMPTION
NY3:#7367983v9
















--------------------------------------------------------------------------------




2
6. Assigned Interest:
Aggregate Amount
of Commitment for
all Lenders
Amount of
Commitment
Assigned
Percentage Assigned
of Commitment
Outstanding
Loans
CUSIP Number
$
$
%
 
 
$
$
%
 
 
$
$
%
 
 

[7. Trade Date: ______________]2 
Assignment Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
    
By:______________________________
Name:
Title:
[Consented to and]3 Accepted:


CITIBANK, N.A., as
Administrative Agent


By_________________________________
Name:
Title:
[Consented to:]4 
LEGG MASON, INC.
By________________________________
Name:
Title:


____________________________________________
2
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be

determined as of the Trade Date.
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Revolving

Credit Agreement.
4
To be added only if the consent of Legg Mason is required by the terms of the
Revolving Credit

Agreement.


FORM OF ASSIGNMENT AND ASSUMPTION
NY3:#7367983v9










--------------------------------------------------------------------------------




EXHIBIT D-1


[FORM OF OPINION OF INTERNAL COUNSEL TO THE BORROWER]




October __, 2005






Citibank, N.A., individually
and as Administrative Agent and
the Lenders set forth on Schedule I




Re:    Revolving Credit Agreement dated as of October 14, 2005 (the “Credit
Agreement”) among Legg Mason, Inc., the Lenders party thereto and Citibank,
N.A., as Administrative Agent


Ladies and Gentlemen:


I am Deputy General Counsel of Legg Mason, Inc., a Maryland corporation (the
“Borrower”). This opinion is being delivered pursuant to Section 3.01(d) of the
Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings
ascribed thereto in the Credit Agreement.


In rendering the opinions set forth below, I, or attorneys under my supervision
(collectively, the “Legal Department”), have examined originals or copies,
certified or otherwise
identified to the Legal Department's satisfaction, of the documents set forth
below:
(1)
the Credit Agreement;



(2)    The Notes issued on the date hereof by the Borrower to the
following Lenders: [__________];


(3)    Copies of the articles of incorporation and bylaws of the Borrower,
each as amended and in effect as of the date hereof, as certified by
the Assistant Secretary of the Borrower;


(4)    A certificate issued by the Maryland State Department of
Assessments and Taxation (“SDAT”), dated [______], to the effect
that the Borrower is duly incorporated and existing as a
corporation in good standing under the laws of the State of
Maryland;
















FORM OF OPINION OF INTERNAL COUNSEL TO THE BORROWER
NY3:#7367983v9












--------------------------------------------------------------------------------




- 2 -


(5)    Resolutions of the Board of Directors of the Borrower adopted on
June 22, 2005, certified by the Assistant Secretary of the Borrower;


(6)    A certificate of the Chief Financial Officer of the Borrower dated
as of the date hereof, as to certain matters pertaining to the
transactions contemplated by the Credit Agreement (the “Officer's
Certificate”);


(7)    A certificate of the Assistant Secretary of the Borrower dated as of
the date hereof, as to certain corporate items pertaining to the
Borrower; and


(8)    Such other records, agreements, instruments, certificates and
documents as we have deemed necessary or appropriate as a basis
for the opinions expressed herein.
Unless otherwise indicated, any reference herein to “documents” or “such
documents” is
intended as a reference to all of the documents submitted to the Legal
Department for review in
connection with the transactions contemplated by the Loan Documents. For the
purposes of this
opinion, I have assumed (i) the genuineness of all signatures and the authority
of all Persons
signing the documents on behalf of parties thereto (other than the Borrower);
(ii) the legal
capacity of natural persons and the due organization, valid existence and good
standing of each
party who is not a natural person (other than the Borrower); (iii) the
authenticity of all documents
submitted to the Legal Department as originals; (iv) the conformity to authentic
original
documents of all documents submitted to the Legal Department as certified,
conformed or
photostatic copies; (v) that all final Loan Documents have been executed and
delivered in
substantially the form of the final execution drafts submitted to the Legal
Department by your
counsel for review; (vi) that there have been submitted to the Legal Department
all amendments,
modifications, exhibits, supplements and schedules to and of the Loan Documents
which the
Legal Department has reviewed for purposes of this opinion; (vii) the due
authorization,
execution and delivery of all Loan Documents by the parties thereto (other than
the Borrower) in
the form of the final execution drafts submitted to the Legal Department for
review; (viii) that
the execution, delivery and performance or observance by the parties thereto of
the Loan
Documents have not, and will not, conflict with or be in any way restricted by
any contract or
agreement of or affecting any party (other than the Borrower), any of its
affiliates or any of their
respective properties; (ix) the legal existence, qualifications and good
standing in all appropriate
jurisdictions of each party to the Loan Documents, other than the good standing
of the Borrower
in the State of Maryland; (x) the power and authority of each party to the Loan
Documents (other
than the Borrower) to execute, deliver and perform its respective obligations
thereunder; and (xi)
that each of the Loan Documents is the binding obligation of the parties thereto
(other than the
Borrower) and is enforceable under the laws of the State of New York against
such parties in
accordance with its terms and provisions. As to any facts material to this
opinion which the
Legal Department did not independently establish or verify, I have relied upon
certificates,
reports, statements and representations of officers and other representatives of
the Borrower; and
I have assumed the accuracy as of the date hereof of all representations of fact
set forth in each
of the documents by each party thereto including, without limitation, the
Borrower.


OPINION OF INTERNAL COUNSEL TO THE BORROWER
NY3:#7367983v9












--------------------------------------------------------------------------------




- 3 -


In basing the opinions and other matters set forth herein on “my knowledge”, the
words
“my knowledge” signify that no information has come to my attention that would
give me actual
knowledge or actual notice that any such opinions or other matters are not
accurate or that any of
the documents, certificates, reports and information on which I have relied are
not accurate and
complete. The words “my knowledge” and similar language used herein are intended
to be
limited to the knowledge of myself and other attorneys working under my
supervision in the
Legal Department of the Borrower.


On the basis of the foregoing, and in reliance thereon, and subject to
limitations,
qualifications and exceptions set forth herein, I am of the opinion that:


1.
Except where the failure to do so, individually or in the aggregate, could

not reasonably be expected to result in a Material Adverse Effect, the Borrower
is qualified to do
business in, and in good standing in, every jurisdiction where such
qualification is required.


2.
The Borrower (a) is duly incorporated, validly existing and in good

standing under the laws of the State of Maryland and (b) has all requisite power
and authority to
carry on its business as now conducted.


3.
The execution, delivery and performance by the Borrower of the Credit

Agreement and each of the Notes, and the borrowing of Loans by it (a) do not
require any
consent or approval of, registration or filing with, or any other action by, any
Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except
for the filing of a Current Report on Form 8-K with the Securities and Exchange
Commission
which is required to be filed within 4 business days of the date on which the
Credit Agreement is
executed, (b) will not violate any applicable law or regulation, or order that
to my knowledge
exists, of any Governmental Authority, (c) will not violate its charter, by-laws
or other
organizational document and (d) will not violate or result in a default under
any indenture,
agreement or other instrument identified in the accompanying Officer's
Certificate as a “Material
Agreement”, or give rise to a right thereunder to require any payment to be made
by the
Borrower.


4.
There are no actions, suits or proceedings by or before any arbitrator or

Governmental Authority pending against or, to my knowledge, threatened against
or affecting
the Borrower or any Subsidiary (a) as to which there exists a reasonable
possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in
the aggregate, to result in a Material Adverse Effect or (b) that involve the
Credit Agreement or,
except for (i) lawsuits filed, and threatened lawsuits, in connection with
voting and soliciting of
proxies for closed-end mutual funds managed by subsidiaries of Citigroup Inc.
and
(ii) threatened lawsuits on behalf of Guillermo Menéndez and related entities,
the Transaction
Agreement or the transactions contemplated hereby or thereby.


5.
The Borrower is not an "investment company" as defined in, or subject to

regulation under, the Investment Company Act of 1940.






OPINION OF INTERNAL COUNSEL TO THE BORROWER
NY3:#7367983v9












--------------------------------------------------------------------------------




- 4 -


My opinions set forth above are also subject to the following qualifications,
exclusions,
limitations and assumptions:


a.
    My opinion is limited to the laws of the State of Maryland, excluding the

principles of conflicts of laws thereof, and, with respect to paragraph 5 above,
the federal laws of
the United States of America, as in effect as of the date hereof. I express no
opinion as to the
laws of any other state or jurisdiction, and I can accept no responsibility for
the applicability or
effect of any such laws. In addition, I assume no obligation to supplement the
opinions
expressed herein if any applicable laws change, or if I become aware of any
facts or
circumstances that affect such opinions, after the date hereof.


b.
    I express no opinion as to whether there are any oral modifications or

amendments to any of the Loan Documents, nor as to whether there has been any
waiver of any
of the provisions of any of the documents by action of the parties or otherwise.


c.
    This letter is strictly limited to the matters expressly set forth hereof
and

no statements or opinions should be inferred beyond such matters.


I call your attention to the Report of the Special Joint Committee on Lawyers'
Opinions
in Commercial Transactions of the Maryland State Bar Association, Inc. and The
Bar
Association of Baltimore City dated January 18, 1989, and published in The
Business Lawyer,
volume 45, number 2 (February 1990) at page 705, which report guides me in the
preparation
and delivery of legal opinions in commercial transactions. This reference is not
intended to
incorporate any of the assumptions or qualifications set forth in such report
which are not also set
forth in this opinion.


This opinion is furnished to you for your benefit in connection with the
transactions
contemplated by the Loan Documents and may not be relied on by any other Person
or for any
other purposes; provided, however, that this opinion may be relied upon by the
assignees and
participants of any Lender pursuant to Section 8.06 of the Credit Agreement. In
addition, this
opinion may be relied upon by Shearman & Sterling LLP, transaction counsel to
the Borrower,
for purposes of rendering its opinion to you in connection with the Transactions
on the date
hereof.


Very truly yours,




Thomas C. Merchant
Deputy General Counsel


















OPINION OF INTERNAL COUNSEL TO THE BORROWER
NY3:#7367983v9












--------------------------------------------------------------------------------




EXHIBIT D-2




[FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE BORROWER]




October __, 2005




To the Persons listed in Schedule A


Legg Mason, Inc.




Ladies and Gentlemen:


We have acted as counsel to Legg Mason, Inc., a Maryland corporation (the
“Company”), in connection with the preparation, execution and delivery of the
5-Year Revolving
Credit Agreement, dated as of October 14, 2005 (the “Credit Agreement”), among
the Company,
as Borrower, Citibank, N.A., as Administrative Agent, and the Lender parties
referred to therein.
This opinion is furnished to you pursuant to Section 3.01(d) of the Credit
Agreement. Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein
defined.


In that connection, we have reviewed originals or copies of the following
documents:
(a)
The Credit Agreement.



(b)    The Notes dated the date hereof.


The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents”.


Originals or copies of such other records of the Company, certificates of public
officials and of officers of the Company and agreements and other documents as
we have
deemed necessary as a basis for the opinions expressed below.


In our review of the Opinion Documents and other documents, we have assumed:


(A)
The genuineness of all signatures.



(B)    The authenticity of the originals of the documents submitted to us.
















FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE BORROWER
NY3:#7367983v9








--------------------------------------------------------------------------------




- 2 -
(C)    The conformity to authentic originals of any documents submitted to us as
copies.
(D)    As to matters of fact, the truthfulness of the representations made in
the
Credit Agreement and the other Opinion Documents and in certificates of public
officials
and officers of the Company.
(E)    That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Company, enforceable against
each such
party in accordance with its terms.


(F)    That:


(1)    The Company is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization.


(2)    The Company has full power to execute, deliver and perform, and
has duly executed and delivered, the Opinion Documents to which it is a party.


(3)    The execution, delivery and performance by the Company of the
Opinion Documents to which it is a party have been duly authorized by all
necessary action (corporate or otherwise) and do not:


(a)
    contravene its certificate or articles of incorporation, by-

laws or other organizational documents;


(b)
    except with respect to Generally Applicable Law, violate

any law, rule or regulation applicable to it; or


(c)
    result in any conflict with or breach of any agreement or

document binding on it of which any addressee hereof has knowledge, has
received notice or has reason to know.


(4)    Except with respect to Generally Applicable Law, no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or (to the extent the same is required
under any agreement or document binding on it of which an addressee hereof has
knowledge, has received notice or has reason to know) any other third party is
required for the due execution, delivery or performance by the Company of any
Opinion Document to which it is a party or, if any such authorization, approval,
action, notice or filing is required, it has been duly obtained, taken, given or
made
and is in full force and effect.
We have not independently established the validity of the foregoing assumptions.
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional


FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE BORROWER
NY3:#7367983v9










--------------------------------------------------------------------------------




- 3 -


diligence would reasonably be expected to recognize as being applicable to the
Company, the
Opinion Documents or the transactions governed by the Opinion Documents. Without
limiting
the generality of the foregoing definition of Generally Applicable Law, the term
“Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Company,
the Opinion Documents or such transactions solely because such law, rule or
regulation is part of
a regulatory regime applicable to any party to any of the Opinion Documents or
any of its
affiliates due to the specific assets or business of such party or such
affiliate.


Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each
Opinion Document is, and each other Note when duly executed and delivered for
value will be,
the legal, valid and binding obligation of the Company, enforceable against the
Company in
accordance with its terms.


Our opinions expressed above are subject to the following qualifications:


(a)
    the effect of any applicable bankruptcy, insolvency, reorganization,

moratorium or similar laws affecting creditors' rights generally (including
without
limitation all laws relating to fraudulent transfers).


(b)
    The effect of general principles of equity, including without limitation

concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether
considered in a proceeding in equity or at law).


(c)
    Our opinions are limited to Generally Applicable Law.



A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person
may rely on the opinions expressed above as if this opinion letter were
addressed and delivered
to such person on the date hereof.


This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or
any person entitled to rely on this opinion pursuant to the preceding paragraph
for any other
purpose without our prior written consent.


This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any
change of law or fact, that may occur after the date of this opinion letter that
might affect the
opinions expressed herein.


Very truly yours,




MOS/JAM/ca




FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE BORROWER
NY3:#7367983v9










--------------------------------------------------------------------------------




- 4 -




SCHEDULE A




Citibank, N.A.
Bank of America, N.A.
The Bank of New York
Deutsche Bank AG New York Branch
JPMorgan Chase Bank, N.A.
Lloyds TSB Bank plc
State Street Bank and Trust Company
Merrill Lynch Bank USA
Sumitomo Mitsui Banking Corporation
Citizens Bank of Massachusetts
Manufacturers & Traders Trust Co.
PNC Bank, National Association
Wells Fargo Bank, National Association




























































FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE BORROWER
NY3:#7367983v9




--------------------------------------------------------------------------------






EXHIBIT E


[FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT]




[_____ __], 2005






To the Lenders that are parties to the
Revolving Credit Agreement referred to below
and Citibank, N.A., as Administrative
Agent for such Lenders (the "Administrative Agent")




Ladies and Gentlemen:


We have acted as special New York counsel to the Administrative Agent in
connection with the Revolving Credit Agreement dated as of October 14, 2005 (the
"Revolving
Credit Agreement") among Legg Mason, Inc., a Maryland corporation (the
"Borrower"), the
financial institutions referred to as "Lenders" in the Revolving Credit
Agreement (the
"Lenders") and the Administrative Agent. Terms defined in the Revolving Credit
Agreement
have the same respective defined meanings when used herein.


In rendering the opinions expressed below, we have examined an executed
counterpart of the Revolving Credit Agreement. In our examination, we have
assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and
the conformity with authentic original documents of all documents submitted to
us as copies.
When relevant facts were not independently established, we have relied upon
representations
made in or pursuant to the Revolving Credit Agreement. We have also assumed that
the
Revolving Credit Agreement has been duly authorized, executed and delivered by,
and (except,
to the extent set forth below, as to the Borrower) constitutes a legal, valid,
binding and
enforceable obligation of, all of the parties thereto, that all signatories
thereto have been duly
authorized and that all such parties are duly organized and validly existing and
have the power
and authority (corporate or other) to execute, deliver and perform the same.


Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed
necessary as a basis for the opinions expressed below, we are of the opinion
that the Revolving
Credit Agreement constitutes, and each Note when duly executed and delivered for
value will
constitute, a legal, valid and binding obligation of the Borrower party thereto,
enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other similar laws
relating to or affecting the rights of creditors generally, and except as the
enforceability of the
Revolving Credit Agreement is subject to the application of general principles
of equity








FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT
NY3:#7367983v9








--------------------------------------------------------------------------------




- 2 -




(regardless of whether considered in a proceeding in equity or at law),
including without
limitation (i) the possible unavailability of specific performance, injunctive
relief or any other
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealing.


The foregoing opinions are also subject to the following comments and
qualifications:


(A)
The enforceability of provisions in the Revolving Credit Agreement to the

effect that terms may not be waived or modified except in writing may be limited
under
certain circumstances.


(B)
The enforceability of Section 8.04(b) of the Revolving Credit Agreement

may be limited by laws limiting the enforceability of provisions exculpating or
exempting
a party from, or requiring indemnification of a party for, liability for its own
action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness,
willful misconduct or unlawful conduct.


(C)
We express no opinion as to (i) the effect of the laws of any jurisdiction in

which any Lender is located (other than New York) that limits the interest, fees
or other
charges it may impose for the loan or use of money or other credit, (ii) Section
8.03(b) of
the Revolving Credit Agreement, (iii) Section 2.12 of the Revolving Credit
Agreement,
(iv) the first sentence of Section 8.07(b) of the Revolving Credit Agreement
insofar as
such sentence relates to the subject-matter jurisdiction of the United States
District Court
for the Southern District of New York to adjudicate any controversy related to
the
Revolving Credit Agreement or (iv) the waiver of inconvenient forum set forth in
Section 8.07(c) of the Revolving Credit Agreement with respect to proceedings in
the
United States District Court for the Southern District of New York.


The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the
law of any other jurisdiction.


This opinion letter is provided to you by us as special New York counsel to the
Administrative Agent pursuant to Section 3.01(e) of the Revolving Credit
Agreement and may
not be relied upon by any other person or for any purpose other than in
connection with the
transactions contemplated by the Revolving Credit Agreement without our prior
written consent
in each instance.




Very truly yours,




WFC/RJW




FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT
NY3:#7367983v9










--------------------------------------------------------------------------------




EXHIBIT F
[Form of Notice of Letter of Credit Issuance]


NOTICE OF LETTER OF CREDIT ISSUANCE 1 




Citibank, N.A., as Administrative
Agent for the Lenders parties
to the Credit Agreement
referred to below
Two Penn's Way, Suite 200
New Castle, DE 19720


[Date]


Ladies and Gentlemen:


We refer to the Five-Year Revolving Credit Agreement dated as of October 14,
2005 (as from time to time amended, the “Credit Agreement”; the terms defined
therein having the same respective meanings herein), among the undersigned,
certain lenders parties thereto and Citibank, N.A., as Administrative Agent, and
hereby give you notice pursuant to Section 2.18(a) of the Credit Agreement that
we hereby request the issuance of a letter of credit (the “Letter of Credit”),
as follows:


Issuing Lender
Date of Issuance 2 
Amount 3 
LC Expire Date 4 
Beneficiary
Transactions/Obligations Supported


Very truly yours,
        
LEGG MASON, INC.
By:--__________________________________
Name:
Title:


1 - This notice is required to be delivered five Business Days prior to the
requested date of issuance.
2 - Provide the date upon which such Letter of Credit is to be issued. Such date
must be a Business Day and must not be later than 30 days before the Commitment
Termination Date.
3 - Must be denominated in U.S. Dollars and in an amount not less than
$1,000,000. The sum of the aggregate Letter of Credit Exposures of all Lenders
plus the aggregate outstanding principal amount of all Loans shall not at any
time exceed the aggregate amount of all Commitments. The aggregate face amount
of all Letters of Credit outstanding at any time shall not exceed the Letter of
Credit Limit.
4 - The expiration date of any Letter of Credit may not extend beyond the
earlier of the date five Business Days prior to the Commitment Termination Date
and twelve months following the issuance of such Letter of Credit.




FORM OF NOTICE OF LETTER OF CREDIT ISSUANCE




NY3:#7367983v9














--------------------------------------------------------------------------------






ANNEX I


Axon Financial Fund LTD
Atlantic East Funding LLC
Five Finance Inc.
K2 LLC
Issuer Entity LLC
Whistlejacket Capital Limited
White Pine Finance LLC
Orion Finance (USA) LLC
Cheyne Finance, LLC
Gryphon Funding Limited
Ironstone Trust
Rocket Trust
Aurora Trust
Comet Trust
Planet Trust
Slate Trust

























